Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 12/27/2021 is acknowledged.  The traversal is on the ground(s) that the office has not established that the proposed alternatives are materially different processes or an example of a process practiced with a materially different process.  
This is not found persuasive because the product (Group I) can be made by another and materially different process that Group III such a process without the step of connected each end of the superconducting filament to a first contact through which a current may be passed to created a hotspot.
Additionally, Groups II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are have a materially different effect (Group II: measuring; Group III: producing a product), do not overlap in scope (measuring a temperature does not overlap in scope with producing a product), and the inventions are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


It is noted that where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply .
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 1, lines 3-4 of “connected to two contacts and which is positioned over a substrate” renders the claims indefinite. It is unclear whether the germanium layer or the superconducting filament is connected to the “two contacts” referenced in lines 3-4. The dependent claims appear to provide conflicting evidence for which interpretation is intended by applicant. See below.
Claim 3 recites the limitation "contacts" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “contacts” in claim 3 is referring to “contacts” recited in claim 1 or if the “contacts” in claim 3 is a different set of contacts than those recited in claim 1.
The recitation in claim 11, lines 1-2 of “the two contacts at each end of the filament and/or attached to each end of the germanium layer” renders the claim indefinite. It is unclear how this limitation further limits the recitation in claim 1 as referenced above.
The recitation in claim 12, lines 1-2 of “the two contacts at each end of the germanium layer” renders the claim indefinite. It is unclear how this limitation further limits the recitation in claim 1 if claim 1 is interpreted such that the contacts are connected to the filament.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a germanium layer having two ends positioned on top of a SiOx insulator positioned over a segment of a superconducting filament, which can form a normal hotspot, connected to two contacts and which is positioned over a substrate. 
Specifically, the closest prior art (US 2008/0026946) teaches a superconducting film with a layer on top wherein the film is connected to contacts (abstract). However, 946 fails to teach a Ge and SiOx layer disposed on top of the superconductor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735